Citation Nr: 0406823	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  03-15 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to restoration of a 60 percent rating for 
hepatitis.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert A. Friedman


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from July 
1970 to November 1973.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a rating action by 
the Seattle, Washington, Regional Office (RO) of the 
Department of Veterans Affairs (VA) in April 2002, which 
implemented a previously proposed reduction (see rating 
decision of September 2001) of the rating for hepatitis from 
60 to 0 percent.  

This appeal, in part (listed as issue # 2 on the preceding 
page), is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington D.C.  VA will notify you is 
further action is required on your part.


FINDINGS OF FACT

1.  By rating action dated in April 2002 the RO reduced the 
60 percent rating in effect for hepatitis to 0 percent, 
effective from August 1, 2002.

2.  The veteran's hepatitis is not shown to have improved; 
symptoms which were the basis for the grant of the 60 percent 
rating, including moderate liver damage, fatigue, and 
depression are still present.   


CONCLUSION OF LAW

Restoration of a 60 percent disability rating for hepatitis 
is warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.344, 
Part 4, Codes 7345, 7354 (2003).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000, (see 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107), and the implementing regulations (see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  In light of the 
determination below, no extended discussion of the 
applicability of the VCAA is needed.  The veteran is not 
prejudiced by the Board's addressing this claim based on the 
current record.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

The veteran's service medical records show that hepatitis was 
diagnosed in service.  On October 1974 VA examination 
hepatitis residuals were diagnosed.  In a November 1974 
rating decision, the RO granted service connection for 
residuals of hepatitis.  

On March 1999 VA examination prior exposure to hepatitis A 
and B was diagnosed.  Positive hepatitis C findings were also 
reported, with elevated liver enzymes.  The veteran was noted 
to have had prior history of IV drug use.

A May 1999 rating decision increased the disability rating 
assigned for the veteran's hepatitis to 10 percent, effective 
from February 18, 1999.

On March 2000 VA examination hepatitis C was diagnosed.  The 
examiner added that a history of hepatitis was clearly 
documented dating back to the veteran's period of active 
service.  

An April 2000 rating decision increased the rating for 
hepatitis to 60 percent, effective from February 18, 1999.

In a VA medical opinion, dated in July 2001 the physician 
indicated that the veteran more likely than not had hepatitis 
C during service, but that testing for hepatitis C was not 
then available.

A September 2001 RO rating decision proposed to reduce the 60 
percent rating for the veteran's service-connected hepatitis 
to zero percent.  The RO cited the Omnibus Budget 
Reconciliation Act of 1990 (OBRA 1990), Pub. L. No. 101-508, 
and also cited two VA General Counsel precedent opinions 
(VAOPGCPREC 2-98 (Feb. 10, 1998) and VAOPGCPREC 7-99 (June 9, 
1999)) which provided that if based on a claim filed on or 
prior to October 31, 1990, service connection had been 
granted for disability that resulted from the veteran's own 
drug or alcohol abuse, OBRA 1990 precluded the grant of a 
claim for increase for such disability filed after October 
31, 1990.  The RO found that its May 1999 and April 2000 
decisions increasing the rating for hepatitis violated the 
cited General Counsel Opinions and the Law.    

A letter from a private physician received in February 2002 
indicates that the veteran has chronic hepatitis C.  It was 
added that while the veteran had a past history of IV drug 
abuse (one of the most common causes of hepatitis C 
transmission) he had multiple other risk factors, such as 
sexual exposure and needlestick injury, which could have been 
the source of his hepatitis C infection.  The physician 
opined that given the veteran's reported history of not 
sharing needles, his hepatitis C was no more likely due to 
substance abuse than to any other cause.  

An April 2002 RO rating decision implemented the proposed 
rating reduction.  

A January 2003 VA medical opinion, by the same physician who 
provided the July 2001 medical opinion, indicated that the 
most likely cause of the veteran's hepatitis C was his 
possible IV drug abuse.  




Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Disability ratings may be reduced where warranted following 
compliance with certain provisions of C.F.R. 38 C.F.R. § 
3.105(e).  In cases where a disability rating is especially 
longstanding, the veteran is provided with additional 
safeguards prior to a reduction in rating.  38 C.F.R. § 
3.344.  The provisions apply only to rating disabilities 
which have continued for long periods of time (5 years or 
more).  38 C.F.R. § 3.344(c).  The five year period is 
measured from the effective date of the rating, not from the 
date of the rating decision which assigned it.  Brown (Kevin) 
v. Brown, 5 Vet. App. 413, 417 (1993).

VA regulations also provide that when any change in an 
evaluation is made VA should assure itself that there has 
been an actual change in the condition, for better or worse, 
and not merely a difference in the thoroughness of the 
examination or in the use of descriptive terms.  See 38 
C.F.R. § 4.13 (as in effect at the time of the rating 
reduction).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3.

At the outset, it is noteworthy that historically 38 U.S.C.A. 
§ 1110 (previously § 310) has provided for service connection 
only for disability not due to a veteran's own willful 
misconduct.  Consequently, when the RO granted service 
connection for hepatitis in November 1974, the presumption is 
that the cause was other than willful misconduct (such as 
drug abuse).  The law (38 C.F.R. § 3.957) also provides that 
service connection which has been in effect for 10 years or 
more will not be severed in the absence of a showing of fraud 
in the grant of service connection (or for other reasons not 
here pertinent).  There has not been an allegation of fraud 
in the grant of service connection for hepatitis in 1974, nor 
has the RO attempted severance of service connection for 
hepatitis.  In these circumstances (where the service 
connected disability was, by implication, not due to drug 
abuse), the provisions of OBRA 1990 and the cited General 
Counsel opinions do not apply.  In finding now that the 
veteran's disability was due to drug abuse/willful 
misconduct, the RO is seeking to revise the 1974 rating 
without according the veteran the protections provided by law 
and regulation.  See 38 C.F.R. 3.105(d), 3.957.  He is 
entitled to those protections, and the reduction in the 
rating based on a finding that the disability was due to 
etiology other than that determined in the rating granting 
service connection was improper.

The determinative question now becomes whether the reduction 
in the rating was factually warranted.  In that regard, it is 
noteworthy that the symptoms which were the basis for the 
increase in the rating to 60 percent (moderate liver damage, 
fatigue, and depression) remain present.  Accordingly, the 
medical evidence did not warrant a reduction, and restoration 
of the 60 percent rating is warranted.


ORDER

Restoration of a 60 percent rating for hepatitis is granted.


REMAND

As the veteran's 60 percent rating for hepatitis has been 
restored (meeting the schedular criteria for TDIU), he is 
entitled to AOJ review of the TDIU claim with consideration 
of that restoration.  The record also shows that additional 
development of the TDIU claim is indicated.  While the 
veteran has been afforded several VA examinations, none 
provided an opinion as to whether the veteran's hepatitis 
prevents him from maintaining substantially gainful 
employment (nor whether any part of his current disability is 
due to ongoing drug use/abuse).  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to identify all 
VA and non-VA health care providers that have 
treated him for hepatitis since July 2001, then 
obtain records from each health care provider 
identified.  

2.  The RO should then arrange for an appropriate 
VA examination to determine the current severity of 
the veteran's hepatitis.  The claims file must be 
made available to the examiner for review in 
conjunction with the examination.  The examiner 
should describe the symptoms specifically 
attributable to hepatitis and comment on the extent 
to which they (alone) affect the veteran's ability 
to obtain or retain substantially gainful 
employment.  

3.  The RO should then re-adjudicate the claim.  If 
it remains denied, the RO should issue an 
appropriate supplemental statement of the case, and 
give the veteran and his attorney the opportunity 
to respond.  The case should then be returned to 
the Board for further review.


The purpose of this remand is to assist the veteran in the 
development of his claim and to afford him due process.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



